Citation Nr: 0424794	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  97-06 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.  

2.  Entitlement to service connection for heart disease, 
claimed as angina.  

3.  Entitlement to service connection for chronic 
pancreatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1956 to February 
1959.  

The veteran was notified in April 1959 of a rating action 
that month that denied service connection for arthritis of 
the hands and feet as well as for a stomach disorder.  
However, he did not appeal that decision.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a July 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for tinea pedis with 
onychomycosis, post inflammatory pigmentation of the 
lower legs and groin, bilaterally, and assigned a 10 percent 
disability evaluation.  That decision also denied, as not 
well grounded, service connection for "angina," a disorder 
of the pancreas, and a stomach disorder.  

A review of the claim file reveals that the veteran was 
discharged from service for what was variously classified as:  
(1) an ill-defined condition manifested by generalized 
urticaria, mid-abdomen pain, and persistent leukocystosis, 
(2) an ill-defined syndrome resembling early collagen 
vascular disease with transitory recurring symptoms, and as 
(3) an ill-defined syndrome manifested by recurrent uticarial 
skin rash, painful erythematous skin eruption of the dorsum 
and soles of the feet, recurrent mild abdominal pain, all 
being of an intermittent nature, plus histopathologic 
evidence of mild glomerulitis.  The veteran's representative 
has indicated in several documents filed during the course of 
this appeal that the veteran is seeking service connection 
for an "ill-defined syndrome," as indicated above, and for 
diabetes as well as for arthritis.  

These additional claims have not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2003).  It should 
be noted that, to the extent the veteran is claiming 
entitlement to service connection for arthritis of the hands 
and feet, new and material evidence is needed to reopen this 
particular claim.  

As for the claims currently before the Board on appeal, 
unfortunately, they must be further developed before the 
Board can decide them.  So they are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As mentioned, the veteran did not appeal an April 1959 rating 
action denying service connection for a stomach disorder.  
Since the claim previously was denied, and not timely 
appealed, a de novo review can only occur if new and material 
evidence has been submitted during the years since that 
decision.  See 38 U.S.C.A. § 5108, 7105; 38 C.F.R. §§ 
3.104(a), 3.156, 20.200, 20.1103.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  So this claim must be 
remanded to the RO to make this threshold preliminary 
determination because this initial determination affects the 
Board's jurisdiction to reach the underlying claim 
to adjudicate it on the full merits.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The July 1996 rating action that has been appealed denied 
service connection for heart disease - claimed as angina, 
and chronic pancreatitis as not well grounded.  Subsequent to 
that decision, on November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) was signed into law.  It has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), and the implementing regulations are found at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA expanded VA's duty to notify the appellant and the 
representative of the type of evidence needed to support his 
claims, including insofar as whose specific responsibility - 
his or VA's, it is for obtaining the supporting evidence, and 
enhanced VA's duty to assist in developing the information 
and evidence necessary to substantiate claims.  The VCAA is 
potentially applicable to all claims pending or filed after 
the date of its enactment.  Holliday v. Principi, 14 Vet. 
App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 
2000).  

So the claims for service connection for heart disease and 
pancreatitis must be readjudicated by the RO on a de novo 
basis, since there is no longer a 
well-grounded requirement following passage of the VCAA.

Note also that, one of the provisions of the VCAA, 38 U.S.C. 
§ 5103A(d)(1)(a) (West 2002), states that the duty to assist 
a claimant includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  See 
also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2003).  While the record on appeal indicates 
the veteran already has been afforded several VA examinations 
over the years, none specifically address whether his heart 
disease and pancreatitis are related in any way to service in 
the military - including the "ill-defined" condition or 
syndrome he had while on active duty.  So a medical nexus 
opinion is needed to assist in making this important 
determination.

Also, VA has chosen to assist claimants attempting to reopen 
a previously denied claim (in this case for service 
connection for a stomach disorder) in limited circumstances.  
Specifically, VA will give the assistance described in 
[38 C.F.R.] § 3.159(c)(1)-(3).  Until the claim is reopened, 
however, VA will not give the assistance in [38 C.F.R.] 
§ 3.159(c)(4) (providing a medical examination or obtaining a 
medical opinion)."  Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
Sept. 2003).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA 
will assist in obtaining Federal and non-Federal records.  

The veteran was notified in a letter dated June 30, 2004, 
that his current appeal was being certified to the Board, 
and that he had 90 days to, among other things, submit 
additional evidence.  See 38 C.F.R. § 20.1304 (2003).  
However, private clinical records were received on June 28, 
2004, prior to certification, but a supplemental statement 
of the case (SSOC) was never issued addressing this new 
evidence and the veteran has not waived his right to have 
this additional evidence initially considered by the RO.  
See 38 C.F.R. §§ 19.31, 20.1304 (2003).  


Therefore, since this case must be returned to the RO, this 
additional evidence along with the other evidence hopefully 
obtained on remand must be addressed in an SSOC to preserve 
the veteran's procedural due process rights and avoid unduly 
prejudicing him in his appeal.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 are fully complied with and satisfied.

2.  Ask the veteran to provide a list of all 
additional VA facilities where he has received 
relevant treatment, the records of which have 
not been obtained.  He can do this on VA Form 
21-4138, statement in support of claim.  Ask 
that he only provide the dates of treatment for 
missing records, and that he identify which VA 
clinic provided the treatment, not the specific 
VA doctor.  Obtain the records of the treatment 
cited, if any.

3.  The Board realizes the RO has made repeated 
efforts to locate and obtain private clinical 
records.  Nevertheless, to ensure complete 
evidentiary development, ask the veteran to 
provide the names and addresses of additional 
private doctors who have treated or evaluated 
him for the conditions at issue, including 
while hospitalized, since his military service 
ended.  Ask that he and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service, whose records are not already 
on file.



Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) 
(2003).  

4.  The veteran also should be requested to 
clarify whether he is receiving Social Security 
benefits and, if so, whether they are based on 
disability rather than merely his retirement.

If the veteran reports receiving Social 
Security disability benefits, contact the 
Social Security Administration (SSA) and obtain 
a copy of the decision concerning his claim for 
disability benefits with that agency, including 
any medical records used to make the decision, 
copies of any hearing transcripts, etc.  

5.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time 
of onset, and etiology of any heart disease or 
pancreatitis he may now have.

Specific attention of the examiner is drawn to 
the reference to the veteran having had an 
"ill-defined" condition or syndrome during 
service and the relationship, if any, to any 
current heart disease or pancreatitis.

Any diagnosis or opinion should be expressed in 
terms of whether it is at least as likely as 
not that a relationship to service exists.

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder for 
the veteran's pertinent medical history.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.

6.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  Then readjudicate the claims in light of 
any additional evidence obtained.  

In this readjudication, the RO must clarify 
whether it has determined that new and material 
evidence has been submitted to reopen the claim 
for service connection for a stomach disorder.  
If it is determined that new and material 
evidence has been submitted to reopen this 
claim, the RO must give further consideration 
to complete evidentiary development of it under 
the VCAA, to include considering whether a VA 
medical examination or opinion is needed to 
adjudicate this claim.  

If the benefits sought on appeal remain denied, 
prepare an SSOC, including containing cites to 
the laws and regulations for reopening a 
previously denied claim that was not timely 
appealed, and send it to the veteran and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


